                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA ex rel.
 CHRISTOPHER LESHER,

                Plaintiffs,

                v.                                  18 Civ. 1812 (JMF)

 OPKO HEALTH, INC., BIO-REFERENCE                   FILED UNDER SEAL
 LABORATORIES, AND THE WOMEN’S
 HEALTH LABORATORY AT GENPATH
 DIAGNOSTICS,

                Defendants.

                                            ORDER

       Upon due consideration of the Relator’s Notice of Voluntary Dismissal pursuant to Rule

41(a)(1) of the Federal Rules of Civil Procedure, this case is dismissed without prejudice.
The Clerk of Court is directed to close the case.

Dated: New York, New York
               2, 2020
       January __

                                                      SO ORDERED:


                                                      ____________________________________
                                                      HONORABLE JESSE M. FURMAN
                                                      UNITED STATES DISTRICT JUDGE
